PER CURIAM.
[1] The plaintiff sued to recover damages for personal injuries received by her and caused by slipping into a hole in the floor of a hallway of a tenement house occupied by her. At the close of the case the complaint was dismissed, and therefore the testimony of the plaintiff and her witnesses must be taken as true.
[2] It was conceded that the halls of the house were under the control of the defendants. It was shown that for some two or three months prior to the accident there had been existing a hole about 1%. inches deep and 1% feet long,in the tiled floor of the hallway; that plaintiff had complained to the janitor of this defective condition over-two months prior to the accident; that the hall was 10 feet long and. from 5 to 6 feet- wide, with a dim light burning therein; that on the day of the accident the plaintiff, accompanied by two children, were-returning to their home, they living on the second floor of the premises; that they entered this hallway, and as plaintiff came near the-stairway leading to her rooms her foot caught in this hole, and she-was thrown, sustaining a sprained ankle. This was sufficient to show-negligence on the part of the. defendants.
. [3] The fact that she knew of the existence of the hole did not necessarily charge her with contributory negligence. Keating v. Mott, 92 App. Div. 156, 86 N. Y. Supp. 1041; Lee v. Ingraham, 106 App. Div. 167, 94 N. Y. Supp. 284. The case should have been submitted to the jury.
Judgment reversed, and new trial ordered, with costs to.appellant to abide the event.